Citation Nr: 1014364	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) including as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to December 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decision in July 2007 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of VA 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  In a March 2010 submission, the Veteran's 
authorized representative has raised a new theory of 
entitlement as a basis for service connection for the 
Veteran's cardiovascular disability, i.e., that he should be 
service connected for heart disease on a presumptive basis 
because of exposure to Agent Orange in service in Vietnam.  
However, while all potential theories of entitlement to a 
benefit under the law and regulations implicated by the 
record must be considered, such a presumption based on Agent 
Orange exposure is not yet law.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996) (need to consider all potential theories of 
entitlement).  

So, in order to avoid the unnecessary diversion of resources 
and the unnecessary issuance of denials in claims that may be 
granted when the planned new presumptions are made effective 
a stay has been imposed on all appeals affected by such a 
herbicide-related presumption.  Chairman's Memorandum No. 01-
09-25 (Nov. 20, 2009).  Once the planned final regulations 
are published, the adjudication of any case or claim that has 
been stayed will be resumed.  

In this case, while the record reflects a diagnosis of 
coronary artery disease, there is no indication of a current 
diagnosis of ischemic heart disease.  As such, the Veteran's 
claim does not encompass ischemic heart disease, and this 
case is not subject to the stay.  See Brokowski v. Shinseki, 
23 Vet. App. 79, 86-87 (2009) (holding that an informal claim 
for benefits is made where the claimant refers to a disabled 
body part or system or describes symptoms of the disability, 
and a claim includes all disabilities that may be reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran's CAD is not shown by competent evidence to 
be related to his service-connected diabetes mellitus.

2.  The Veteran's diabetes mellitus, type II, requires 
insulin and a restricted diet, but does not necessitate the 
regulation of activities.

3.  With consideration of the doctrine of reasonable doubt, 
the Veteran's diabetic neuropathy of the left lower extremity 
is manifested by mild sensory and motor impairment of the 
common peroneal nerve causing some measurable weakness and 
very mild left foot drop.  


CONCLUSIONS OF LAW

1.  The Veteran's CAD is not caused or aggravated by service-
connected diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial evaluation of 20 percent for diabetic 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124, DC 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, 
based upon the facts in this case, the regulatory change does 
not adversely impact the outcome of the appeal.

coronary artery disease (CAD)

Service connection is currently in effect for diabetes 
mellitus.  The medical records associated with the claims 
folder show diagnoses of both diabetes and CAD since 2004.  
The Veteran now maintains that he developed the CAD as a 
result of his service-connected diabetes.  He does not 
contend that the CAD began in service, or is directly related 
to his service, nor is this shown by the record to be the 
case.  Because he has limited his argument to principles of 
secondary service connection, the Board will analyze the 
claim solely on that basis.  

The pertinent medical evidence includes private treatment 
records which show that in April 2004, the Veteran was 
evaluated for a history of systemic hypertension during a 
routine physical examination.  The results of a stress test 
were abormal and a subsequent cardiac catheterization 
revealed severe 3-vessel disease.  The Veteran was referred 
for coronary artery bypass grafting and during his 
hospitalization diabetes mellitus was discovered.  At the 
time, he noted that he had been in the prediabetic range for 
the last couple of years with elevated blood glucose levels, 
but otherwise had no symptoms or signs of diabetes.  

The Veteran underwent VA examination in June 2007 in order to 
determine the nature and extent of any current heart disease, 
and to obtain an opinion as to its etiology.  The examiner 
noted that the Veteran's diabetes was first diagnosed in 2004 
during hospitalization for bypass surgery.  However, the 
Veteran also had a history of poorly controlled hypertension 
that was originally diagnosed in 1999, some five years prior 
to his diabetes.  In addition, the Veteran had multiple risk 
factors, including a family history that was rife with early 
coronary artery disease in the maternal and paternal 
grandparents, both parents, and a younger brother.  The 
Veteran also had a history of hypercholesterolemia since 
2002.  

The examiner concluded that the Veteran's diabetes became 
fulminant at the time of his hospitalization for an elective 
bypass surgery with known coronary disease leading up to the 
surgery.  Although the Veteran had a history of mild glucose 
intolerance/impaired fasting glucose and/or insulin 
resistance, this was not considered a diagnosis of diabetes.  
Rather it was felt to be a precursor for it and treated with 
medication.  The examiner noted that more significant and 
glaring was the Veteran's family history of vascular disease, 
strokes, and heart attacks in relatively early ages, 
including a brother with premature coronary artery disease in 
his 60s.  The Veteran also had hypertension, which was very 
poorly controlled for a period of five years.  The examiner 
opined that given the medical evidence and medical 
literature, the Veteran's coronary disease was not at least 
as likely as not secondary to the diabetes, but instead was 
due to his very strong family history of coronary disease 
compounded by obesity and poorly controlled hypertension for 
five years prior to the coronary disease.   

In a medical opinion dated in March 2008 the Veteran's 
treating physician noted that he first evaluated the Veteran 
in September 2004 and that a review of his records indicated 
the diabetes existed prior to the diagnosis of heart disease.  
He noted that for several years, prior to the heart disease 
the Veteran had fasting blood glucose levels in the 108 to 
112 range.  At the time of his coronary artery disease the 
Veteran's blood sugar levels were elevated to the point that 
he was started on insulin.  He opined that given this, the 
Veteran almost certainly had diabetes preceding coronary 
artery disease.  He noted that diabetes was a known risk 
factor for heart disease and therefore almost certainly 
contributed to it.  

In August 2008, the Veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not his CAD could be related to service-connected 
diabetes mellitus.  The Veteran presented records of his 
family history indicating that there were was longevity in 
the family and no early deaths related to heart disease.  The 
Veteran's brother had a coronary artery bypass graft at the 
age of 51.  His father began having problems with his heart 
at about age 42 and died at the age of 82 from congestive 
heart failure.  There was no history of heart disease in his 
mother, that he was aware of, who died at age 72,.  A 
paternal grandmother died of a stroke at age 80.  

The examiner referred to the private physician's March 2008 
letter, which concluded that the Veteran's diabetes mellitus 
preceded his diagnosis of coronary artery disease.  The 
examiner also noted that fasting blood sugars were obtained 
on a yearly basis between 2000 and 2003 and that three of the 
readings were above the range of normal.  The examiner then 
referred to a June 2001 opinion indicating that the Veteran 
might have possible glucose intolerance or insulin resistance 
and was pre-diabetic.  The Veteran was initially treated with 
oral medications, but these were ultimately discontinued by 
July 2003.  It was also noted that prior to his diagnosis of 
heart disease, the Veteran's hemoglobin A1cs, were normal.  
The examiner noted that as a result a formal diagnosis of 
diabetes mellitus was not established prior to the Veteran's 
coronary artery disease diagnosis.  In other words, while the 
diagnosis of diabetes was suspected, it was never formally 
confirmed.  The examiner also noted the Veteran has had 
hyperlipidemia for at least 20 years, treated with 
medications and a 10-year history of hypertension, which was 
poorly controlled until about 2004.  

The examiner concluded that although there was evidence to 
suggest that the Veteran had glucose intolerance prior to his 
coronary artery bypass graft, the data did not allow for a 
formal diagnosis of diabetes mellitus to have been 
established prior to his coronary bypass graft in April 2004.  
In addition, the Veteran had a number of risk factors 
associated with his coronary artery disease, namely his 
longstanding hyperlipidemia, longstanding hypertension and 
strong family history suggesting early genetic coronary 
artery disease.  The examiner further concluded that, in view 
of the above statements regarding the Veteran's diabetes 
mellitus and the noted risk factors regarding coronary artery 
disease, the coronary artery disease was not caused by or a 
result of the diabetes mellitus.  

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinions expressed by the 
two VA examiners are more convincing and probative than the 
contrary opinion expressed by the private medical provider.  
The VA opinions are accorded more weight for several reasons.  
First, both reflect a full review of all medical evidence of 
record and reveal a complete familiarity with the Veteran's 
medical history..  Second, both examiners specifically 
discussed the history of the development of the Veteran's 
CAD, commented on its progression and considered other risk 
factors predisposing him to heart disease, such as 
hyperlipidemia, hypertension, obesity, and family history.  
Third, because the VA examiners reviewed the complete claims 
file, they were able to fully address the salient question as 
to the origin of the Veteran's CAD and the relationship 
between it and the diabetes mellitus.  Also both examiners 
referred to specific documents and medical history to support 
their conclusions.  Therefore, these medical opinions are 
consistent with the Veteran's medical history as documented 
in the claims file.  

In contrast, the private medical opinion is considerably 
weakened by the fact that there is no indication the 
physician reviewed any relevant evidence in the claims file 
nor do his comments reflect knowledge of the Veteran's entire 
medical history.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.); Elkins v. 
Brown, (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's STRs or another relevant documents which would 
have enabled them to form an opinion as to service connection 
on an independent basis).  The private medical opinion, in 
context, is merely the recordation of the history as related 
by the Veteran, and does not represent a probative medical 
conclusion or opinion by the author.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private 
medical opinion is credible in light of all the evidence.  In 
fact, the Board may reject a medical opinion that is based on 
facts provided by the claimant which have been found to be 
inaccurate, or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).  

Here, the private opinion is contradicted by the overall 
evidence.  When viewed against the background of the entire 
claims file, the Board notes that the private physician has 
been treating the Veteran for diabetes since his heart 
surgery in 2004 and thus should be well aware of his 
cardiovascular condition and the medical treatment for it.  
However, we note that it the opinion is relatively brief and 
the physician did not discuss, or even acknowledge, other 
factors present in this case for the development of CAD.  He 
made no reference to the Veteran's hyperlipidemia, 
hypertension and family history, or explained how they might 
have affected his CAD.  

After weighing all the evidence, the Board finds great 
probative value in the VA examiners' conclusions, and, in 
light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the 
opinion from the VA examinations to be of greater probative 
value than the private medical opinion.  The private medical 
opinion, while not discounted entirely, is entitled to less 
weight in the face of the remaining evidentiary record.  

In this case, the post-service medical evidence fails to 
indicate that the Veteran's service-connected diabetes 
mellitus has played a significant role in the development or 
worsening of his coronary artery disease.  This also refutes 
any grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if the any 
service-connected disability were causing aggravation of a 
non service-connected disability, a relationship which must 
be shown by professional evidence.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Pertinent Statutes and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

1.  diabetes mellitus

The Veteran's diabetes mellitus has been rated as 20 percent 
disabling under DC 7913.

Under DC 7913, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119 (2009).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under DC 7913.  
Note 1 following 38 C.F.R. § 4.119 (2009).

The record shows that the Veteran is in receipt of service 
connection, and separate evaluations for complications for 
diabetes mellitus; i.e., peripheral neuropathy of both lower 
extremities and erectile dysfunction.

Turning to the evidence of record, in a July 2007 rating 
action, service connection was granted for diabetes mellitus 
and a 20 percent evaluation was assigned.  The Veteran 
appealed the initial evaluation assigned.

Service connection was based on the Veteran's presumed 
exposure to herbicides during his service in Vietnam and his 
subsequent development of diabetes.  In support of his claim 
are VA and private treatment records which show that a 
diagnosis of diabetes mellitus was established in September 
2004.  The Veteran was started on a low-carbohydrate diet and 
his exercise regime included walking 30 minutes daily several 
times per week.  He had no episodes of ketoacidosis or 
hypoglycemia.

On VA examination in June 2007, the Veteran's diabetes 
mellitus was controlled by NPH insulin, 30 units twice daily.  
His glucometer readings were 89-115 with hemoglobin A1c in 
the normal range of 6 percent.  The examiner noted that the 
Veteran's history of A1cs were very well controlled below 6.6 
percent to almost normal range of 6 percent.  The Veteran was 
also on diet restrictions including low protein, low 
glycemic, and no animal fat.  He also participated in an 
exercise prescription program, where he was walking and/or 
exercising 30 minutes a day.  There were no restrictions in 
the Veteran's activities and he had not been hospitalized for 
hypoglycemia or ketoacidosis.  He had retired in 2006 from 
being a long-haul truck driver for various health reasons, 
including heart disease, diabetes and especially back 
surgery.  He noted that the Department of Transportation does 
not allow a truck driver to continue to drive if he is 
required to take insulin, unless he has a waiver.

VA outpatient treatment records dated from 2007 to 2008 show 
ongoing evaluation of the Veteran's blood sugar levels with 
no restriction of exercise or activities.  There were no 
reports of hospitalizations for ketoacidosis or hypoglycemic 
reactions.  In general, the Veteran's insulin-dependent 
diabetes was under good control.

During a VA examination in August 2008 it was noted that the 
Veteran was on NPH insulin at a dose of about 30 units twice 
a day.  His diabetes was under adequate control with near 
normal hemoglobin A1cs and acceptable fasting blood sugars in 
the late afternoon and evening.  He was seen every 3-6 months 
by his provider and on a diet restriction.  He had no 
physical restrictions secondary to his diabetes and in fact 
walked 2-3 times per week, about a quarter or half of a mile.  

The pertinent evidence in conjunction with the applicable law 
and regulations, shows that for the most part, the criteria 
for the 20 percent and 40 percent levels are similar, except 
for the determination as to whether the Veteran's diabetes 
requires regulation of activities.  In this case, the 
Veteran's diabetes mellitus requires him to be on insulin and 
a restricted diet, which warrants the current 20 percent 
evaluation under DC 7913.  However, neither the VA 
examination reports nor outpatient records show that a doctor 
has determined that regulation of activities (avoidance of 
strenuous occupational and recreational activities) is 
medically required as necessary for a 40 percent.  Also, in 
the absence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or twice a month visits 
to a diabetic care provider, the Board finds no basis for an 
evaluation in excess of 20 percent under DC 7913.  

The only other evidence submitted in support of the claim 
consists of lay statements and the Veteran's testimony given 
at his July 2008 hearing.  He testified that he attempts to 
exercise, but is restricted because of his diabetic 
neuropathy and left foot drop.  He also testified that he 
warranted a higher evaluation because of the side effects of 
the medications needed to keep his diabetes controlled.  The 
Veteran then testified that his diabetes precludes him from 
retaining his commercial driver's license (CDL) and working 
as an interstate truck driver.  

However, the evidence of record indicates the Veteran is 
disqualified from obtaining a CDL based solely on the fact 
that he is insulin-dependent.  Because this disqualification 
is not based on a medical assessment of his individual 
circumstances and symptoms of type II diabetes mellitus, it 
does not serve as competent medical evidence concerning the 
severity of his disability.  Accordingly, the fact that the 
Veteran cannot retain a CDL due to his insulin dependence 
does not meet the requirement of DC 7913 that his diabetes 
mellitus requires that he avoid strenuous occupational and 
recreational activities.  See generally Camacho v. Nicholson, 
21 Vet. App. 360, 365 (2007).  Inasmuch as the objective 
evidence does not otherwise substantiate the subjective 
complaints, the testimony and lay statements do not suffice 
to assign a higher rating for the Veteran's diabetes.  

2.  diabetic neuropathy of the left lower extremity 

The Veteran's diabetic neuropathy of the left lower extremity 
is currently assigned a 10 percent evaluation under DC 8521.  
Under this diagnostic code, an evaluation of 10 percent is 
warranted for mild incomplete paralysis of the common 
peroneal nerve.  A 20 percent rating requires moderate 
incomplete paralysis, and a 30 percent rating requires severe 
incomplete paralysis.  The next higher evaluation of 40 
percent requires complete paralysis; foot drop and slight 
droop of the first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of the proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the board must evaluate 
all of the evidence to the degree that its decision are 
"equitable and just."  See 38 C.F.R. § 4.6.  

In support of his claim are VA treatment records which show 
that a diagnosis of diabetes mellitus was established in 
September 2004.  At that time, the Veteran also reported 
numbness and tingling in the hands attributable to peripheral 
neuropathy.  In 2006, he underwent back surgery to relieve 
pressure on the sciatic nerve.  Thereafter, he continued to 
have some complications with numbness down his left leg and 
in December 2006, was evaluated for left foot neuropathy with 
foot drop.  An MRI report dated in February 2007, showed 
abnormal findings within the anterior tibialis and medial 
gastrocnemius muscles and multiple nerve distribution 
suggestive of muscular dystrophy.  

During a neurological evaluation in June 2007, the Veteran 
complained that his left foot drop had progressively 
worsened.  His history of diabetes and recent L4-5 
laminectomy were noted.  Electromyography (EMG) findings 
showed no L-S1 radiculopathy, but did suggest a focal 
compression lesion of the distal peroneal nerve versus 
diabetes mellitus.  A magnetic resonance imaging (MRI) 
neurography showed no enlargement or mass lesion of the 
peroneal nerve, but did show fatty replacement of the 
anterior tibialis and gastrocnemius.  On examination deep 
tendon reflexes were 2+ throughout and plantar responses were 
flexor.  Motor examination revealed 5/5 strength throughout 
with the exception of left dorsiflexion which was 3/5.  
Sensory examination revealed decreased pinprick in the left 
great toe, decreased vibration to the mid foot bilaterally 
and light touch intact bilaterally.  Gait was normal in base 
and stride, but the left foot slapped the ground.  These 
findings suggested a peroneal nerve dysfunction, confirmed by 
peripheral peroneal nerve lesion, possibly due to an infarct 
of the nerve secondary to diabetic vasculopathy.  

During VA examination in June 2007, the Veteran reported that 
his left foot drop began in May 2006, the same year he 
underwent a left L4-5 fusion for spinal stenosis and disc 
herniation.  The Veteran wore an assistive device on the left 
foot.  He had an area of decreased sensation from just below 
the knee down to the top of the dorsum in an L5 type 
distribution.  He also had decreased sensation to sharp touch 
and no light touch in the bottoms of both feet in the 
forefoot region, left greater than right.  Otherwise there 
was normal sensation, reflexes and strength, throughout 
except for 3/5 for dorsiflexion of the left foot.  Based on 
the foregoing, the examiner concluded that there was no 
etiology for the left peroneal injury and foot drop, but the 
Veteran did have peripheral neuropathy of the lower 
extremities and decreased sensation in the bottoms of both 
feet and the dorsum of the left foot, in the same 
distribution of his peroneal nerve on the dorsum.  The 
examiner noted the peroneal injury was inconclusive and 
whether it was secondary to diabetes was only speculative.  

During a VA neurological examination in August 2008, examiner 
noted the Veteran's history of diabetes mellitus since 2004, 
as well as his history of degenerative lumbar disc disease 
resulting in laminectomy and fusion at the L4-5 level in 
2006.  At that time of the surgery, the Veteran had 
significant radicular symptoms in the left leg strongly 
suggesting lumbar nerve root compromise.  The surgery 
relieved the low back pain and the radicular pain in the left 
leg, however, weakness in the left lower extremity began to 
develop shortly after the surgery as well as significant 
numbness over the dorsum of the left foot extending along the 
lateral aspect of the left leg.  In the fall of 2007, the 
Veteran was fitted with an ankle fixation orthotic (AFO).  He 
then began to notice numbness of the soles of both feet 
extending to the toes and an intermittent pins-and-needles 
pain in both feet.  This sensory complaint was different from 
the previous sensory complaint of left foot numbness and was 
attributed to mild diabetic peripheral sensory neuropathy.  

The motor exam revealed 4/5 strength in the left anterior 
tibialis, peroneus, gastrocnemius and extensor hallucis 
longus muscles.  Strength elsewhere in the left lower 
extremity was normal.  There was some subtle smallness of the 
left anterior tibialis muscle, but no atrophy of any other 
muscles.  Tone was normal.  The Veteran walked with a slight 
slap of the left foot when the AFO was removed and he was 
barefoot.  He was able to stand on his toes and heels, but 
tended to give way in the left leg.  Reflexes were 1+ in the 
left knee and ankle.  Plantar responses were flexor.  The 
Veteran could not tandem walk because of both the apparent 
weakness in the left leg, obesity and balance.  Romberg 
testing was normal.  

On sensory examination there was a slight fading border in 
both lower extremities to pain, temperature, and touch 
sensation.  These sensory modalities became normal just below 
the knee.  However, the Veteran was able to feel a 10-gram 
filament easily on both feet and the lower legs.  The Veteran 
reported greater decreased pain, temperature and touch 
sensation on the dorsum of the left foot, extending onto the 
lateral aspect of the left lower leg.  Position sense was 
normal in both lower extremities and vibratory sense was 
slightly reduced in the toes.  The examiner concluded that 
the Veteran had mild peripheral sensory neuropathy, confirmed 
by nerve condition studies and the clinical findings of a 
fading border of sensory deficit in the lower extremities.  
This peripheral sensory neuropathy was most likely caused by 
or a result of the Veteran's underlying diabetes mellitus.  

The Veteran also had very mild foot drop on the left side.  
The examiner noted that there was clearly weakness of the 
left anterior tibialis muscle, but also weakness of the 
gastrocnemius muscle and peroneus muscle.  This weakness was 
not considered secondary to a peripheral motor nerve 
involvement such as peroneal and posterior tibialis nerve, 
but likely secondary to more proximal nerve damage in the 
sciatic nerve distribution in the distribution of the L5 
nerve root.  A recent MRI scan indicated that the sciatic 
nerve on the left side appeared to be normal with no evidence 
of compromise.  

The examiner noted that at this point in time it was not 
possible to conclude one way or another that the Veteran's 
diabetes mellitus was the cause of his left foot drop without 
resorting to mere speculation.  The examiner noted that while 
it was possible that the weakness in the left lower extremity 
could emanate from the Veteran's lumbar disc disease related 
to L5 nerve root compression, again he could not resolve this 
issue without resorting to mere speculation.  

Here, in the absence of a medical opinion separating the 
effects of the Veteran's service-connected diabetic 
neuropathy from any nonservice-connected lumbar disc disease, 
the Board has considered all of his neurological 
symptomatology in evaluating the severity of the service-
connected diabetic neuropathy of the left lower extremity.  
See Mittleider v. Brown, 11 Vet. App. 181 (1998) (The Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  Thus, the Board will attribute all 
neurological findings in the left lower extremity to the 
diabetic neuropathy.

Throughout the appeal period, objective testing has firmly 
established that the Veteran's neurological impairment 
involving the left lower extremity has been both sensory and 
motor in nature, but mild in extent.  Sensory testing results 
have not revealed a substantial loss of sensation, but do 
note the presence of very mild left foot drop and the need 
for an orthotic device.  In applying, the Veteran's 
symptomatology to the rating criteria noted above, the Board 
has resolved all doubt in his favor and finds that his 
symptoms more nearly approximate moderate incomplete 
paralysis of the common peroneal nerve, or a 20 percent 
disability rating under DC 8521.  38 C.F.R. § 4.7.

At the same time, the Veteran's left lower extremity 
neuropathy cannot be properly described as severe in degree.  
Treatment records show his reported left foot drag has been 
described as very mild, and clearly establish the continued 
sensation in the left foot, to a large degree.  With the 
exception of mild weakness in dorsiflexion, the Veteran has 
no significant deficits in his reflexes or muscle strength.  
Motor examination did not disclose any wasting in the left 
lower extremity.  As such, there is no basis for the 
assignment of a 30 percent evaluation for severe incomplete 
paralysis of the common peroneal nerve.  The Veteran also 
remains relatively active and is encouraged to exercise.  Use 
and control of the left lower extremity are primarily intact 
and hence assignment of a higher evaluation based on a 
finding of complete paralysis is also not appropriate.  
Therefore, the evidence of record does not indicate that the 
left lower extremity neuropathy is more than moderate.  
38 C.F.R. § 4.124a, DC 8521.

Extraschedular Consideration and Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the Veteran that either disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the Veteran's contentions in making 
this decision.  However, as a layperson, he is not competent 
to make medical determinations regarding the current severity 
of his diabetes mellitus or diabetic neuropathy of the left 
lower extremity.  The Board has also reviewed the claims 
mindful of the guidance of Fenderson, supra.  The current 
level of disability shown is encompassed by the ratings 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, higher evaluations are not warranted for any 
portion of the time period under consideration, and there is 
no basis for the assignment of staged ratings.  

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in December 2006, January 2007, and May 
2008, the RO informed the Veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  These letters also informed 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  That said, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  The Veteran's 
claims for initial higher ratings for diabetes mellitus and 
diabetic neuropathy of the left lower extremity are such 
appeals.  Dingess v. Nicholson, supra; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Moreover, the Veteran has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in June 2007 and August 2008.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are more than adequate, as they provided sufficient 
detail to rate the Veteran's service-connected disabilities, 
including a thorough discussion of the effect of the 
Veteran's symptoms on his functioning. 

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.



Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for CAD is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

A 20 percent rating for diabetic neuropathy of the left lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary compensation; the appeal is 
granted to this extent only.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


